                                                                                               Entered on Docket
                                                                                               May 03, 2021
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                            The following constitutes the order of the Court.
                                             2                                              Signed: May 3, 2021

                                             3
                                             4
                                             5
                                                                                               ______________________________________________
                                                                                               Stephen L. Johnson
                                             6
                                                                                               U.S. Bankruptcy Judge
                                             7
                                             8                           UNITED STATES BANKRUPTCY COURT
                                             9                           NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12                                                     ) Case No.: 18-51436 SLJ
                                                 In re                                             )
                                            13                                                     ) Chapter 11
                                                                                                   )
                                            14   SUNIL K. VETHODY and                              )
                                                 BINDU VETHODY,                                    )
                                            15                                                     )
                                                                      Debtors.                     )
                                            16                                                     )
                                                                                                   )
                                            17
                                            18                                    ORDER DISMISSING CASE
                                                         Debtors, represented by former counsel Matthew D. Metzger of Belvedere Legal, PC,
                                            19
                                                 filed this chapter 11 case on June 27, 2018. Mr. Metzger made significant progress with the
                                            20
                                                 case but asked to withdraw. I granted that request in an order entered on January 14, 2021. Prior
                                            21
                                                 to the withdrawal, Mr. Metzger obtained an order extending the confirmation deadline to April
                                            22
                                                 8, 2021, so Debtors could find replacement counsel.
                                            23
                                                         At the continued status conference on February 4, 2021, Debtors appeared in pro per and
                                            24
                                                 indicated that they had spoken to several attorneys and were hopeful they would have an
                                            25
                                                 attorney in “two to three weeks.” The court informed Debtors on the record that if Debtors did
                                            26
                                                 not have an attorney by April 8, 2021, the court would likely dismiss the case because of its
                                            27
                                                 complexity and the necessity of confirming a chapter 11 plan.
                                            28

                                                 ORDER DISMISSING CASE
                                                                                                   -1-
                                             Case: 18-51436       Doc# 209       Filed: 05/03/21     Entered: 05/03/21 13:18:51     Page 1 of 3
                                             1          On March 26, 2021, Debtors filed a letter with the court, requesting an extension of the
                                             2   confirmation deadline on the ground that they had identified new counsel but needed additional
                                             3   time to gather funds to pay for his retainer. Debtors requested an extension of four months, but
                                             4   as explained in the Order Granting in Part Motion to Extend Confirmation Deadline (DKT 201),
                                             5   the court extended the confirmation deadline to May 6, 2021 and stated “[n]o further extension
                                             6   will be granted unless Debtors have counsel representation.” The order further provided that
                                             7   “[t]he court may dismiss or convert the case, effective on April 30, 2021, if there is no
                                             8   substantial activity on the docket indicating the case is progressing toward confirmation.”
                                             9          On April 8, 2021, Debtors filed an application to employ C. Alex Naegele as their
                                            10   bankruptcy counsel (“Employment Application”), and set it for hearing on May 4, 2021, as a
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   result of a request to pay a post-petition retainer. However, the Employment Application was
                                            12   withdrawn on April 26, 2021. To date, no new employment application has been filed.
                                            13          In the meantime, without counsel representing Debtors, their objection to the claim of
                                            14   the Internal Revenue Service has been on hold, with the hearing having been continued to
                                            15   March 2, 2021, April 20, 2021, and finally May 18, 2021. The docket reflects no substantive
                                            16   activity since Mr. Metzger’s withdrawal.
                                            17          In sum, four months after Mr. Metzger withdrew, Debtors have not obtained new
                                            18   counsel and this case has not made any progress. In light of the confirmation deadline of May 6,
                                            19   2021, and the court’s previous orders, and the court finding that dismissal is in the best interests
                                            20   of creditors and the estate because Debtors have few, if any, non-exempt unencumbered assets,
                                            21          IT IS HEREBY ORDERED that this case is DISMISSED under 11 U.S.C.
                                            22   § 1112(b)(4)(E) and (J).
                                            23          IT IS FURTHER ORDERED that the continued status conference scheduled for May 6,
                                            24   2021, at 10:00 a.m. is DROPPED from the court’s calendar and no appearance is necessary.
                                            25
                                            26                                       *** END OF ORDER***
                                            27
                                            28

                                                 ORDER DISMISSING CASE
                                                                                                  -2-
                                             Case: 18-51436       Doc# 209      Filed: 05/03/21     Entered: 05/03/21 13:18:51         Page 2 of 3
                                             1                                 COURT SERVICE LIST
                                             2
                                                 Sunil K Vethody
                                             3   Bindu Vethody
                                                 2172 Wood Hollow Court
                                             4   San Jose, CA 95138
                                             5
                                                 ECF Notifications
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER DISMISSING CASE
                                                                                             -3-
                                             Case: 18-51436     Doc# 209   Filed: 05/03/21     Entered: 05/03/21 13:18:51   Page 3 of 3
